53 N.Y.2d 623 (1981)
In the Matter of Rosbar Company, Appellant,
v.
Board of Appeals of the City of Long Beach, Respondent.
Court of Appeals of the State of New York.
Submitted February 10, 1981.
Decided March 24, 1981.
Jack Korshin for appellant.
Eli Kramer, Corporation Counsel (Carolyn A. Cairns of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*625MEMORANDUM.
The prior nonfinal order of the Appellate Division dated January 22, 1979 having been reviewed, the order of that court dated July 7, 1980 should be affirmed, with costs.
There is substantial evidence in the record to support the finding of the board of appeals that there had been such a change in use of the subject premises as to cause it to lose its nonconforming status. There was proof that what was in essence a seasonal summer hotel had been converted to a year-round facility for senior citizens with a consequent significant increase in demand for municipal services. Nor does this case present any occasion to make an exception to the general rule that the doctrine of estoppel is not applicable to preclude a municipality from enforcing the provisions of its zoning ordinance.
Order affirmed, with costs, in a memorandum.